Exhibit 10.5

 

MUTUAL TERMINATION AGREEMENT

 

This MUTUAL TERMINATION AGREEMENT (this “Agreement”) is made as of March 9,
2016, by and between Time Warner Cable Enterprises LLC, a Delaware limited
liability company (“TWC”) and Hetnets Tower Corporation, a Delaware corporation
(“Hetnets”) (each a “Party” and collectively, the “Parties”).

 

WHEREAS, Hetnets is a wholly-owned subsidiary of Towerstream Corporation, a
Delaware corporation (“Parent”), and Towerstream I, Inc., a Delaware corporation
is also wholly-owned subsidiary of Parent (“Company”);

 

WHEREAS, Parent and Company are parties to that certain Asset Purchase Agreement
among Parent, Company and TWC, dated as of March 9, 2016 (the “Purchase
Agreement”) whereby Company has agreed to sell and TWC has agreed to purchase
certain Assets and assume certain Leases in exchange for the consideration set
forth in the Purchase Agreement;

 

WHEREAS, the Parties are party to that certain parties to that certain WiFi
Services Agreement dated June 14, 2013, as amended (the “Services Agreement”),
pursuant to which Hetnets provides access to the Hetnets Network and the WiFi
Services to TWC and the TWC Users (as such terms are defined in the Services
Agreement); and

 

WHEREAS, pursuant to Section 2.2(j) of the Purchase Agreement, it is a condition
to the Closing that the Parties terminate the Services Agreement and the Parties
wish to terminate such Services Agreement in accordance with the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, and intending to be
legally bound hereby, the Parties agree as follows:

 

1.     Termination of Services Agreement. The Parties agree that, effective upon
the Closing, the Services Agreement is hereby terminated and of no further force
or effect. Notwithstanding the foregoing the rights and obligations of the
parties under the Services Agreement incurred prior to the Closing shall survive
the termination of the Services Agreement, including but in no way limited to
the survival rights outlined in Section 4(e)(iii) of the Services Agreement.

 

2.     Representations and Warranties. Each of the Parties represents and
warrants to the other Parties that (a) such Party has all requisite legal and
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and (b) this Agreement constitutes a valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms, subject to law of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.

 

 

TERMINATION AGREEMENT  

SIGNATURE PAGE 

--------------------------------------------------------------------------------

 

 

3.     Miscellaneous. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Purchase Agreement. Neither this Agreement
nor any right, interest or obligation hereunder may be assigned by any Party
hereto without the prior written consent of the other Parties hereto, and any
attempt to do so shall be void, except for assignments and transfers by
operation of law. Subject to the preceding sentence, this Agreement is binding
upon, inures to the benefit of and is enforceable by and upon the Parties and
their respective successors and assigns. This Agreement may be amended,
supplemented or modified by a written instrument duly executed by each of the
Parties hereto. This Agreement shall be governed by the laws of the State of New
York, without regard to any choice or conflicts of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any other jurisdiction.  In the event that the
Parties have a dispute, controversy or claim relating to this Agreement, any
agreements or activities described in this Agreement (the “Dispute”), the
Parties will first attempt in good faith to resolve the Dispute promptly by
informed discussions.  Any legal action brought under or in connection with the
subject matter of this Agreement shall be brought only in the United States
District Court for the Southern District of New York or, if such court would not
have jurisdiction over the matter, then only in a New York State court sitting
in the Borough of Manhattan, City of New York.  Each of the Parties irrevocably
submits to the exclusive jurisdiction of these courts.  Each of the Parties
waives, to the fullest extent permitted by Law, the defenses of lack of personal
jurisdiction, inconvenient forum, and improper venue to the maintenance of any
such action or proceeding.  EACH PARTY WAIVES ITS RIGHT TO A JURY TRIAL IN ANY
LITIGATION RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect. This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among or between any of
the Parties with respect to the subject matter hereof of thereof. This Agreement
may be executed in one or more counterparts, all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. There are no third party beneficiaries to this Agreement except for
Parent and Company.

 

 

 

[Remainder of page intentionally left blank.]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the day and year first above written.

 

 

 

TIME WARNER CABLE ENTERPRISES LLC     

HETNETS TOWER CORPORATION

 

 

 

 

By: /s/ Peter
Stern                                                                

By: /s/ Philip Urso                                                 

 

 

Name: Peter Stern                                            
                   

Name: Philip Urso                                                  

 

 

Title: Executive Vice President                                         

Title: Sole Officer                                                   

   
Date: 3/9/2016                                                                    
Date: 3/9/2016                                                         

 

 



TERMINATION AGREEMENT 

SIGNATURE PAGE